DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al. (US 8,237,425).
In reference to claim 1 Smith discloses in Figure 5 a power supply circuit, comprising: an N-channel depletion type output transistor (220; see column 4, lines 4-10) connected between an input terminal of an input voltage (Vcc) and an output terminal of an output voltage (Vreg1); and an operational amplifier (210) configured to control a gate of the output transistor (220) so that a feedback voltage (the voltage at node 246) corresponding to the output voltage (Vreg1) matches a reference voltage (Vref).
In reference to claim 10 Smith discloses in Figure 5 wherein a negative voltage is applied to the gate (224) of the output transistor (220) when the output transistor (220) is turned off.
In reference to claim 12 Smith discloses in Figure 5 wherein the power supply circuit (200) can be used as an internal power supply circuit configured to generate an internal reference voltage or an internal power supply voltage (for a phase lock loop as disclosed in column 1, lines 10-12).
In reference to claim 13 Smith discloses the power supply device of claim 12 as noted above; and a load (the phase lock loop; see column 4, lines 17-20).  The motor vehicle is not being given patentable weight as this is considered to be the intended use for the power supply device.  The power supply device of Smith is capable of being used in a motor vehicle, therefore it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (9,893,607) in view of Smith et al. (US 8,237,425).
In reference to claim 1 Wan discloses in Figure 3 a power supply circuit, comprising:  an output transistor (Na) connected between an input terminal of an input voltage (Vin) and an output terminal of an output voltage (vout); and an operational amplifier (Amp_a) configured to control a gate of the output transistor (Na) so that a feedback voltage (vfb) corresponding to the output voltage (vout) matches a reference voltage (Vref).  Wan does not disclose that the output transistor (Na) is an N-channel depletion type.  Smith discloses in Figure 5 a power supply circuit, comprising an N-channel depletion type output transistor (220; see column 4, lines 4-10); and an operational amplifier (210).  Smith further discloses in the ABSTRACT that a depletion mode transistor can be used as a means to provide an increased output.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the output transistor of Wan could have been implemented as a depletion type for the advantages disclosed by Smith of providing an increased output.
In reference to claim 9 Wan discloses in Figure 3 a switch (206) configured to electrically connect or cut off the input terminal of the input voltage (Vin) and the output transistor (Na).
In reference to claim 10 Wan discloses in Figure 3 wherein a negative voltage is applied to the gate (Gate_a) of the output transistor (Na) when the output transistor (Na) is turned off.
In reference to claim 12 Wan discloses in Figure 3 wherein the power supply circuit (200) can be used as an internal power supply circuit configured to generate an internal reference voltage or an internal power supply voltage (for the charge pump).
In reference to claim 13 Wan discloses the power supply device of claim 12 as noted above; and a load (the charge pump).  The motor vehicle is not being given patentable weight as this is considered to be the intended use for the power supply device.  The power supply device of Wan is capable of being used in a motor vehicle, therefore it meets the claim.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 would be allowable because the closest prior art of record fails to disclose wherein a bias voltage higher than a voltage at a source of the output transistor is applied to a back gate of the output transistor in combination with the rest of the limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogura, Kozaki, Mikhael, Kobayashi, and Sneep all disclose examples of a power supply circuit including an output transistor and an operational amplifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/             Primary Examiner, Art Unit 2849